Exhibit 10.1

Agreement Concerning Reimbursement Of Attorneys’ Fees, Costs And Expenses,

Future Attorneys’ Fees, Costs And Expenses, And Indemnification

This Agreement is made this 16th day of October, 2014, by and between Landmark
Apartment Trust of America Holdings, LP, a Virginia limited partnership
(“LATA”), Daytona Seabreeze, LLC, a Delaware limited liability company (“Daytona
Seabreeze”), Seabreeze Daytona Marina, LLC, a Delaware limited liability company
(“Seabreeze Daytona” and, together with LATA and Daytona Seabreeze, the
“Companies”), Joseph Lubeck (“Mr. Lubeck”) and SFLP Diplomatic, LLC, a Florida
limited liability company (“SFLP” and, together with the Companies and
Mr. Lubeck, the “Parties”).

WHEREAS, the Parties are Defendants in an action entitled CJK Daytona Seabreeze,
LLC v. Joseph Lubeck, et al., Case No. 2012-CA-016502, in the Circuit Court of
the Fifteenth Judicial Circuit in and for Palm Beach County, Florida (the
“Lawsuit”); and

WHEREAS, the Parties are currently represented by the same counsel, Howard
DuBosar of DuBosar Navon, PLLC; and

WHEREAS, Mr. Lubeck and SFLP each agree to indemnify the Companies for all of
the legal fees, costs and expenses incurred to date and for all future legal
fees, costs and expenses incurred in connection with the Lawsuit. Mr. Lubeck and
SFLP also agree to indemnify the Companies against any adverse consequences of
the Lawsuit.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties have agreed and do agree as follows:

1. Indemnification. Each of Mr. Lubeck and SFLP, jointly and severally, hereby
indemnifies and holds harmless each of the Companies, as well as their parent or
holding companies, affiliates, subsidiaries, customers, officers, directors,
employees, attorneys and assigns of any of them (collectively the “Indemnified
Parties”) for any direct or indirect damages, losses, costs, or expenses of any
kind or nature (for example, including but not limited to any loss in interest,
at cost, in Daytona Seabreeze and/or Seabreeze Daytona), including but not
limited to attorneys’ fees, court costs, interest, expenses and enhanced damages
awarded or assessed against any of the Indemnified Parties in the Lawsuit. Each
of Mr. Lubeck and SFLP, jointly and severally, also indemnifies and holds
harmless the Indemnified Parties for any amounts paid in settlement of the
Litigation, if Mr. Lubeck and/or SFLP approves of the settlement.

2. Past Attorneys’ Fees. LATA made a demand upon Mr. Lubeck and SFLP to
indemnify it for the attorneys’ fees, costs and expenses incurred by LATA by
reason of the Companies having been sued in the Lawsuit, and Mr. Lubeck and SFLP
have agreed to pay a total sum of $166,118.41 to LATA to indemnify it against
attorneys’ fees and costs incurred by LATA in connection with the Lawsuit from
the time the



--------------------------------------------------------------------------------

Lawsuit was filed until the date of this Agreement. The payment by Mr. Lubeck
and SFLP of $166,118.41 to LATA is in full satisfaction of all of their
obligations to LATA for attorneys’ fees and costs arising out of or relating to
the Lawsuit, from the date the Lawsuit was filed until the date of this
Agreement. This obligation is joint and several as to each of Mr. Lubeck and
SFLP.

LATA acknowledges receipt of $180,551.00, paid by Mr. Lubeck, SFLP and
Mr. Richard Zahn, to satisfy this obligation. As a result, LATA will return
$14,432.59 as Mr. Lubeck and SFLP may direct.

3. Future Attorneys’ Fees. Mr. Lubeck and SFLP shall pay all legal fees, costs
and expenses incurred by the Companies in defense of the Lawsuit. The Parties
shall direct any lawyer(s) representing them in the Lawsuit to direct their
invoices to Mr. Lubeck and/or SFLP, who shall promptly pay all such invoices.
This obligation is joint and several as to each of Mr. Lubeck and SFLP.

4. Cooperation. The Parties shall cooperate fully with each other in the defense
of the Lawsuit, and each shall make available to the others any and all
witnesses and information that could be helpful in defending or otherwise
dealing with the Lawsuit. The Parties shall execute a formal joint defense or
similar agreement if recommended by their counsel in the Lawsuit. This paragraph
shall not require the Companies or their counsel to disclose to the other
Parties hereto any information relating to the Companies’ confidential
information (in the Companies’ sole discretion), except insofar as that
information has been or will be disclosed to Plaintiff in the Lawsuit during
discovery and is not protected from disclosure to the other Parties by the terms
of a protective order.

5. Amendments. Notwithstanding any other provisions of this Agreement to the
contrary, this Agreement may not be modified or varied, other than by a written
document executed by all of the Parties. This provision cannot be orally waived.

6. Waiver. No waiver by any Party of any breach of any provision of this
Agreement shall be construed as a waiver of any other breach of the same or of
any other covenant, agreement or undertaking, nor shall any such waiver affect
the right of any party to require the strict performance thereof on any other
occasion.

7. Choice of Law and Jurisdiction. This Agreement shall be governed and
construed in accordance with the internal laws of the State of Florida
applicable to agreements made and to be performed entirely within such State,
without regard to conflict of law principles of such State.

8. Further Assurances. Each Party shall execute and deliver to the other Party,
upon that Party’s written request, all instruments and do such further acts and
things as the requesting party may reasonably request when necessary to
effectuate the purpose(s) of this Agreement.

9. Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties hereto in separate counterparts each of which once

 

2



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. One or more counterparts of this
Agreement may be delivered via facsimile or email with the intention that they
would have the same effect as an original executed counterpart thereof.

10. Validity. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law.
If any provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

11. Binding. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors, assigns, heirs and personal
representatives.

12. Separate Counsel. Nothing in this Agreement requires the Parties to use the
same counsel in the Lawsuit. The rights, duties and obligations set forth in
this Agreement are binding in the event the Companies engage separate counsel in
the future, at their sole discretion and judgment.

13. The Marina Cases. Daytona Seabreeze and Seabreeze Daytona are parties to
three lawsuits involving the development of a submerged parcel under the Halifax
River, which is currently planned for a marina: Daytona Seabreeze I, LLC, et.
al., v. City of Daytona Beach, Florida (Case No. 2013 30639, in the Circuit
Court of the Seventh Judicial Circuit in and for Volusia County, Florida),
Shamrock-Shamrock, Inc. v. The City of Daytona Beach (Case No. 2012-33136 CICI,
in the Circuit Court of the Seventh Judicial Circuit in and for Volusia County,
Florida), and Shamrock-Shamrock, Inc. v. City of Daytona Beach (Case No. 2012
33134 C1C1, in the Circuit Court of the Seventh Judicial Circuit in and for
Volusia County, Florida) (collectively, “the Marina Cases”). LATA has paid legal
fees in connection with the Companies’ participation in the Marina Cases. The
Parties agree that LATA shall be responsible for all expenses, legal or
otherwise, for the Marina Cases, and agree to hold Mr. Lubeck, SFLP and the
Contributory Parties (under the Contribution Agreement concerning the marina
parcel) harmless from and to indemnify them against attorneys’ fees and costs
incurred by LATA in connection with the Marina Cases from the time they were
filed until the date of this agreement, and that LATA shall pay all future legal
fees, costs and expenses incurred by the Companies in prosecution or defense of
the Marina Cases. The Companies release Mr. Lubeck and SFLP from all extant
legal claims of the Companies concerning the Marina Cases.

IN WITNESS WHEREOF, this 16th day of October, 2014 the Parties have caused the
execution of this Agreement.

SIGNATURES ON NEXT PAGE

 

3



--------------------------------------------------------------------------------

      LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP       By: LANDMARK
APARTMENT TRUST OF AMERICA, INC.       Its general partner Witness:  

/s/ Will Christian

    By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer    
  DAYTONA SEABREEZE, LLC       By: LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS,
LP       Its sole member         By: LANDMARK APARTMENT TRUST OF AMERICA, INC.  
      Its general partner Witness:  

/s/ Will Christian

    By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer

ADDITIONAL SIGNATURES ON NEXT PAGE

 

4



--------------------------------------------------------------------------------

      SEABREEZE DAYTONA MARINA, LLC       By: LANDMARK APARTMENT TRUST OF
AMERICA HOLDINGS, LP       Its sole member         By: LANDMARK APARTMENT TRUST
OF AMERICA, INC.         Its general partner Witness:  

/s/ Will Christian

    By:  

/s/ Stanley J. Olander, Jr.

      Name:   Stanley J. Olander, Jr.       Title:   Chief Executive Officer
Witness:  

 

    By:  

/s/ Joseph Lubeck

      Joseph Lubeck, an individual       SFLP DIPLOMATIC, LLC Witness:  

 

    By:  

/s/ Michael Simkins

      Name:   Michael Simkins       Title:   Manager

 

5